ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_04_EN.txt. 350

SEPARATE OPINION OF JUDGE PARRA-ARANGUREN

Nigeria’s fourth preliminary objection — The determination of the States
“affected” by the decision of the Court belongs to the merits — It cannot be left
to the Parties but must be made by the Court — The decision, at the jurisdic-
tional stage, that the interests of Chad are not affected, precludes the possibility
of its eventual subsequent intervention according to Article 62 of the Statute of
the Court — The objection does not have, in the circumstances of the case, an
exclusively preliminary character.

1. [have voted against subparagraph 1 (d) of the operative part of the
Judgment rejecting the fourth preliminary objection raised by Nigeria for
the following reasons:

2. Nigeria’s fourth preliminary objection requests the Court not to
determine in these proceedings the boundary in Lake Chad to the extent
that that boundary constitutes or is determined by the tripoint Nigeria-
Cameroon-Chad in Lake Chad, because its location affects a third State,
the Republic of Chad. Nigeria also stated that the matter raised by its
objection is not affected whether it

“is considered as one going to the Court’s jurisdiction (on the ana-
logy of the principle in the case concerning Monetary Gold Removed
from Rome in 1943, Judgment, I.C.J. Reports 1954, p. 32, as applied
by the Court, most recently, in the case concerning East Timor
(Portugal v. Australia), Judgment, I C.J. Reports 1995, p. 90) or as
to the admissibility of the proceedings (on the analogy of cases such
as the case concerning Northern Cameroons, 1 C.J. Reports 1963,
p. 32)” (Preliminary Objections of the Federal Republic of Nigeria,
p. 84, para. 4.11).

3. The question of third States “affected” by the decision on the merits
was examined by the Court in its Judgment of 26 November 1984 in
the case concerning Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), Jurisdiction and
Admissibility. On that occasion it was stated that:

“this is a question concerning matters of substance relating to the
merits of the case: obviously the question of what States may be
‘affected’ by the decision on the merits is not in itself a jurisdictional
problem” (C.J. Reports 1984, p. 425, para. 76).

4. Iam in agreement with the principle embodied in the above quota-
tion. I therefore support paragraph 78 of the Judgment, in which it is
maintained that Nigeria’s claims to Darak and adjacent islands could

79
351 LAND AND MARITIME BOUNDARY (SEP. OP. PARRA-ARANGUREN)

bring about a redetermination of the situation of the tripoint Nigeria-
Cameroon-Chad in Lake Chad, and that these claims cannot be consid-
ered by the Court at this stage of the proceedings.

5. I cannot accept, however, the statement at the end of paragraph 78,
in which it is concluded that the Court, in due course, will be in a posi-
tion to take its decision regarding the redetermination of the tripoint
Nigeria-Cameroon-Chad “without pronouncing on interests that Chad
may have, as the Court will demonstrate hereafter”. This statement
clearly runs counter to the jurisprudence of the Court in the Nicaragua
case, as quoted above, which I consider correct. Accordingly, in my
opinion it is not possible for the Court, at this stage of the proceedings,
to decide whether or not the redetermination of the tripoint Nigeria-
Cameroon-Chad in Lake Chad may be made “without pronouncing on
interests that Chad may have”.

6. Paragraph 79 of the Judgment repeats that the request made by
Cameroon to

“‘specify definitively the frontier between Cameroon and the Federal
Republic of Nigeria from Lake Chad to the sea’ (para. 17 (f)) of the
Additional Application), may affect the tripoint, i.e., the point where
the frontiers of Cameroon, Chad and Nigeria meet”;

and in order to demonstrate why the legal interests of the Republic of
Chad are not affected the Court states:

“However, the request to specify the frontier between Cameroon
and Nigeria from Lake Chad to the sea does not imply that the
tripoint could be moved away from the line constituting the Cam-
eroon-Chad boundary. Neither Cameroon nor Nigeria contests the
current course of that boundary in the centre.of Lake Chad as it is
described in the ‘technical document of the demarcation of the . . .
boundaries’ mentioned in paragraph 65 above ... Any redefinition
of the point where the frontier between Cameroon and Nigeria
meets the Chad-Cameroon frontier could in the circumstances only
lead to a moving of the tripoint along the line of the frontier in the
Lake between Chad and Cameroon. Thus, the legal interests of
Chad as a third State not party to the case do not constitute the very
subject-matter of the judgment to be rendered on the merits of Cam-
eroon’s Application; and therefore, the absence of Chad does not
prevent the Court from proceeding to a specification of the border
between Cameroon and Nigeria in the Lake.”

7. As stated by the Court in its Judgment of 26 November 1984, ren-
dered in the Nicaragua case, “[clertainly the determination of the States
‘affected’ could not be left to the parties but must be made by the Court”
(Military and Paramilitary Activities in and against Nicaragua ( Nicara-
gua v. United States of America), Jurisdiction and Admissibility, 1 C.J.

80
352 LAND AND MARITIME BOUNDARY (SEP. OP. PARRA-ARANGUREN)

Reports 1984, p. 425, para. 75). Consequently, in my opinion, it is not for
Cameroon and Nigeria to decide whether the interests of the Republic of
Chad are affected or not, as suggested in paragraph 79 of the Judgment.

8. I agree with the statement in paragraph 79 that “the legal interests
of Chad as a third State not party to the case do not constitute the very
subject-matter of the judgment to be rendered on the merits of Cam-
eroon’s Application”; but I cannot accept that, at this stage of the pro-
ceedings, the Court can decide whether the interests of the Republic
of Chad are “affected” by the determination of the tripoint Nigeria-
Cameroon-Chad in Lake Chad, and in the affirmative, to what extent.
Such a determination is a matter for the merits, as decided by the Court
in the Nicaragua case, because “it is only when the general lines of the
judgment to be given become clear that the States ‘affected’ could be
identified” (C.J. Reports 1984, p. 425, para. 75).

9. I am in agreement with paragraph 81 of the Judgment, when it
states that “Whether the location of the tripoint in Lake Chad has actu-
ally to be changed from its present position will follow from the judg-
ment on the merits of Cameroon’s Application.” Therefore, it is very
difficult for me to understand how the Court, at this stage of the pro-
ceedings, may also decide in the same paragraph that an eventual and
unknown change of the tripoint Nigeria-Cameroon-Chad in Lake Chad
“would have no consequence for Chad”.

10. According to Article 62 of the Statute, “[sJhould a State consider
that it has an interest of a legal nature which may be affected by the deci-
sion in the case, it may submit a request to the Court to be permitted to
intervene”. Consequently, in stating that the interest of the Republic
of Chad is not affected by the determination of the tripoint Nigeria-
Cameroon-Chad in Lake Chad, as it does in paragraphs 78, 79 and 81
of the Judgment, the Court is, at the same time, precluding any possible
intervention by the Republic of Chad at a later stage of the present
case between Cameroon and Nigeria. In my opinion, this is a quite
astonishing decision, in particular because the Court does not have the
slightest idea as to what is the viewpoint of the Republic of Chad on the
matter.

11. In the above-mentioned Judgment of 26 November 1984, rendered
in the Nicaragua case, the Court examined in particular the reservation
made by the United States, when depositing its Optional Clause declara-
tion, to exclude disputes arising under multilateral treaties unless all
parties to the treaty affected by the decision were also parties to the case;
and it stated:

“since the procedural technique formerly available of joinder of pre-
liminary objections to the merits has been done away with since the
1972 revision of the Rules of Court, the Court has no choice but to

81
353 LAND AND MARITIME BOUNDARY (SEP. OP. PARRA-ARANGUREN)

avail itself of Article 79, paragraph 7, of the present Rules of Court,
and declare that the objection based on the multilateral treaty reser-
vation of the United States Declaration of Acceptance does not pos-
sess, in the circumstances of the case, an exclusively preliminary
character, and that consequently it does not constitute an obstacle
for the Court to entertain the proceedings instituted by Nicaragua
under the Application of 9 April 1984” (Military and Paramilitary
Activities in and against Nicaragua (Nicaragua v. United States
of America}, Jurisdiction and Admissibility, L.C.J. Reports 1984,
pp. 425-426, para. 76).

12. The reasons stated by the Court on that occasion are applicable to
the fourth preliminary objection raised by Nigeria requesting the Court
not to determine in these proceedings the boundary in Lake Chad to the
extent that that boundary constitutes or is determined by the tripoint
Nigeria-Cameroon-Chad in Lake Chad, because its location directly
affects a third State, the Republic of Chad. Accordingly, in my opinion,
the Court should have declared that the objection does not have, in the
circumstances of the case, an exclusively preliminary character.

(Signed) Gonzalo PARRA-ARANGUREN.

82
